Name: Commission Regulation (EC) NoÃ 924/2008 of 19Ã September 2008 fixing the quantitative limit for the exports of out-of-quota sugar and isoglucose until the end of the 2008/09 marketing year
 Type: Regulation
 Subject Matter: beverages and sugar;  international trade;  trade;  tariff policy
 Date Published: nan

 20.9.2008 EN Official Journal of the European Union L 252/7 COMMISSION REGULATION (EC) No 924/2008 of 19 September 2008 fixing the quantitative limit for the exports of out-of-quota sugar and isoglucose until the end of the 2008/09 marketing year THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), and in particular Article 61, first subparagraph, point (d) in conjunction with Article 4 thereof, Whereas: (1) According to Article 61, first subparagraph, point (d) of Regulation (EC) No 1234/2007, the sugar or isoglucose produced in excess of the quota referred to in Article 7 of that Regulation may be exported only within the quantitative limit to be fixed. (2) Detailed implementing rules for out-of-quota exports, in particular concerning the issue of export licences are laid down by Commission Regulation (EC) No 951/2006 (2). However, the quantitative limit should be fixed per marketing year in view of the possible opportunities on the export markets. (3) For certain Community producers of sugar and isoglucose, exports from the Community represent an important part of their economic activities and they have established traditional markets outside the Community. Exports of sugar and isoglucose to those markets could be economically viable also without granting export refunds. To that end it is necessary to fix a quantitative limit for out-of-quota sugar and isoglucose exports so that the Community producers concerned may continue to supply their traditional markets. (4) For the 2008/09 marketing year it is estimated that fixing the quantitative limit at 650 000 tonnes, in white sugar equivalent, for out-of-quota sugar exports and 50 000 tonnes, in dry matter, for out-of-quota isoglucose would correspond to the market demand. (5) Community exports to certain close destinations and to third countries granting Community products a preferential import treatment are currently in a particular favorable competitive position. Furthermore, in order to minimise the risk of fraud and to prevent any abuse associated with the re-import or reintroduction into the Community of out-of-quota sugar or isoglucose certain close destinations should be excluded from the eligible destinations. (6) In view of the estimated lower risks for eventual frauds regarding isoglucose due to the nature of the product, those countries of the Western Balkans whose authorities have to issue an export certificate for the confirmation of the origin of the sugar or isoglucose products to be exported to the Community, should be exempted from this exclusion. (7) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for the Common Organisation of Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 Fixing the quantitative limit for out-of-quota sugar exports 1. For the 2008/09 marketing year, running from 1 October 2008 to 30 September 2009, the quantitative limit referred to in Article 61, first subparagraph, point (d) of Regulation (EC) No 1234/2007 shall be 650 000 tonnes for exports without refund of out-of-quota white sugar falling within CN code 1701 99. 2. Exports within the quantitative limit fixed in paragraph 1 shall be allowed for all destinations excluding: (a) third countries: Andorra, Liechtenstein, the Holy See (Vatican City State), San Marino, Croatia, Bosnia and Herzegovina, Montenegro, Albania, the former Yugoslav Republic of Macedonia and Serbia, as well as Kosovo under UNSC Resolution 1244/99; (b) territories of Member States not forming part of the customs territory of the Community: the Faeroe Islands, Greenland, Helgoland, Ceuta, Melilla, the communes of Livigno and Campione d'Italia, and the areas of the Republic of Cyprus in which the Government of the Republic of Cyprus does not exercise effective control; (c) European territories for whose external relations a Member State is responsible, not forming part of the customs territory of the Community: Gibraltar. Article 2 Fixing the quantitative limit for out-of-quota isoglucose exports 1. For the 2008/09 marketing year, running from 1 October 2008 to 30 September 2009, the quantitative limit referred to in Article 61, first subparagraph, point (d) of Regulation (EC) No 1234/2007 shall be 50 000 tonnes, in dry matter, for exports without refund of out-of-quota isoglucose falling within CN codes 1702 40 10, 1702 60 10 and 1702 90 30. 2. Exports within the quantitative limit fixed in paragraph 1 shall be allowed for all destinations excluding: (a) third countries: Andorra, Liechtenstein, the Holy See (Vatican City State), San Marino, Bosnia and Herzegovina, Montenegro, Albania and the former Yugoslav Republic of Macedonia; (b) territories of Member States not forming part of the customs territory of the Community: the Faeroe Islands, Greenland, Helgoland, Ceuta, Melilla, the communes of Livigno and Campione d'Italia, and the areas of the Republic of Cyprus in which the Government of the Republic of Cyprus does not exercise effective control; (c) European territories for whose external relations a Member State is responsible not forming part of the customs territory of the Community: Gibraltar. 3. Exports of the products referred to in paragraph 1 shall only be allowed where they comply with the conditions laid down in Article 4 of Regulation (EC) No 951/2006. Article 3 Entry into force This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Union. It shall apply from 1 October 2008. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 September 2008. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 178, 1.7.2006, p. 24.